Citation Nr: 1733247	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  06-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2009, the Board denied the claim, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a Joint Motion for Remand (JMR).  The Board denied the claim again in January 2012, and the Veteran appealed the denial to the Court.  In January 2014, the Court issued a memorandum decision, vacating and remanding the denial to the Board.  The Board remanded the claim in September 2014, and sought further medical opinions from the Veterans Health Administration (VHA).  The claim was denied again in a September 2015 decision, and after another appeal to the Court, the Court issued a May 2016 Order granting a JMR.

The matter was last before the Board in June 2016, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

This matter was vacated and remanded several times by the Court due to failure to obtain adequate medical examinations.  The Board last remanded it in June 2016 for a new medical opinion.  The Board pursuant to the Court's order specifically requested that a pulmonologist provide an opinion regarding the sleep apnea; however, the April 2017 opinion was provided by an internist who stated, "any causal relationship between the [V]eteran's sleep apnea and his in-service pneumonia, and any possibility that either condition aggravated the other, cannot be established without resorting to speculation."  The examination report was apparently also reviewed and signed by a VA physician who was board certified in Internal Medicine, Pulmonary Medicine and Critical Care Medicine and who currently serves as the Medical Director of the Respiratory Therapy Department and Co-chair of the CPR Committee of the Cleveland Medical Center.  The Board notes that while the actual examination was not performed by a pulmonologist as directed by the Court and the Board, there is substantial compliance with the Board's request in that regard as the record indicates that the report was reviewed and signed by the respiratory specialist.  

However, the Board finds that there are inadequacies in the opinion that do not satisfy the terms of the Board remand and in turn the directives of the Court.  The May 2016 JMR specifically noted that the April 2015 and July 2015 addendum VA medical opinions of record failed to provide an adequate rationale for the negative nexus opinion.  Specifically, the JMR noted that neither opinion provided an explanation for the opinion that the in-service asthma did not cause or aggravate the Veteran's current sleep apnea. Therefore, the resulting opinion and addendum were held to be inadequate.  The JMR directed that the Veteran must be provided with a medical opinion by a VA pulmonologist and that the opinion must address whether it is at least as likely as not that the current "sleep apnea was caused or aggravated by his military service" and whether "inservice possible asthma exacerbation may have caused or aggravated his current sleep apnea."

The Board finds that the recent VA opinion obtained on remand is not an adequate opinion on which to base a decision in light of the JMR and subsequent Board directives.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For these reasons, the Board directs that an additional opinion be provided.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a supplemental VA opinion by a pulmonologist to determine the nature and likely etiology of the Veteran's current obstructive sleep apnea.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's obstructive sleep apnea was caused or aggravated (chronically worsened) by active military service and/or had its onset in service?  

Is it at least as likely as not that inservice possible asthma exacerbation and/or inservice pneumonia caused or aggravated the Veteran's current sleep apnea?

It is requested that the rationale for this opinion include a full and complete discussion of the Veteran's documented August 1979 asthma and pneumonia, as well as his contentions that these conditions caused or aggravated sleep apnea.  The examiner is also asked to discuss the Veteran's credible lay statements that the onset of his symptoms was in service, and that he was told by a fellow service member that he stopped breathing in his sleep.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

4. The AOJ should then review the record and readjudicate the claim for service connection for obstructive sleep apnea, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




